Citation Nr: 1452237	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue on appeal was previously before the Board in January 2013 and April 2014 at which point it was remanded for further development.  The issue has now been returned to the Board for additional appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

The Veteran's left knee disability is not etiologically related to his active duty service or his service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has arthritis of the left knee as a result of his left ankle disability.

A review of the Veteran's post-service treatment records shows a notation of slight degenerative changes in multiple joints including the knees, shoulders and knuckles in a March 1997 VA examination for the left ankle disability.  The VA examination included x-ray results from an ankle x-ray but did not mention nor include results from any x-ray of the left knee.

In April 2013 the Veteran was afforded a VA knee examination.  After a review of the record and a physical examination the examiner opined that the Veteran's "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that there were no complaints of left knee pain in the service treatment records or on the separation examination.  The examiner also noted that there were no imaging studies of the Veteran's left knee in the record.  Based on a physical examination the examiner noted that the Veteran's "left knee was essentially normal" and that there was not "a current left knee condition."  The examiner also noted:

Current research does not show a nexus between posttraumatic arthritis and the subsequent development of DJD in the hip, lumbar spine, or knee.  Therefore, it is less likely as not (less than 50 percent probability) that Veteran's current . . . left knee disorder has been caused or aggravated (permanently worsened in severity) by the Veteran's left ankle disability.  The development or DJD in the . . . left knee is more likely due to advanced age.

As noted in the April 2014 remand, the April 2013 examination and opinion were inadequate.  The examiner noted no current diagnosis, but did not provide x-ray images to determine whether there was a diagnosis of arthritis.  The examiner also did not address the March 1997 VA examiner's notation of degenerative changes.

In June 2014 the Veteran was afforded another VA examination.  The examiner reviewed the record and provided x-ray images.  The x-ray of the left knee showed "atherosclerotic peripheral vascular disease.  Otherwise, normal findings for age."  The examiner noted that degenerative or traumatic arthritis was not shown on the images.  The examiner provided a diagnosis of chronic left knee sprain with patellofemoral syndrome.

The examiner opined that the Veteran's condition "was less likely than not (less than 50% incurred in or caused by the claimed in-service injury, event or illness."  The examiner found that it was not likely that the current left knee sprain was related to the Veteran's active duty service and provided the following rationale:

There is no evidence found for evaluation and treatment of a left knee condition, specifically left knee sprain with patellofemoral syndrome, during military service.  Veteran was diagnosed with clinical arthritis for left knee and other joints, by VA provider several years after completion of military service.  Veteran had onset of left knee joint symptoms several years after completion of military service in 1973.  There was found no radiographic evidence for degenerative changes in left knee joint, although symptoms have been present for many years since 1980's, according to Veteran's history.  It is more likely that the left knee symptoms are due to natural process of aging, to include other weight bearing joints involved in the natural process of aging.

The examiner also opined that "it is not likely that this Veteran's current left knee chronic sprain and patellofemoral syndrome has been caused or aggravated (permanently worsened in severity) by the Veteran's service-connected left ankle disorder."  The examiner provided the following rationale:

There is no pertinent medical nexus found in evidence of record for the current chronic left knee sprain with patellofemoral syndrome and the service-connected left ankle disorder.  Review of current medical literature does not support causation of one joint condition being causally linked to another joint which has arthritic joint diseases.  

Even considering a current diagnosis of a left knee disability, to include arthritis, there is no evidence of record suggesting a connection between the Veteran's left knee disability and his left ankle disability.  Although the Veteran may sincerely believe that his left knee disability is related to his left ankle disability, the issue of whether the Veteran has a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of a knee disability.  However, based on the complexity of the medical question, the Board finds that the Veteran cannot provide a specific diagnosis of a knee disability and cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a left knee disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in an April 2009 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issue of entitlement to service connection for a left knee disability.  VA provided the Veteran with examinations in April 2013 and June 2014.  As discussed above, the June 2014 examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


